     Case 2:20-cv-00896-JAM-CKD Document 27 Filed 11/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES ALBERT HODGES,                                 2:20-cv-00896-JAM-CKD
12
                                           Plaintiff, ORDER
13
                   v.
14

15   J. SEIBERT,
16                                       Defendant.
17

18        The Court, having considered Defendant’s request for an extension of time to return signed

19   waivers of service, and good cause having been found:

20        IT IS ORDERED that the request for an extension of time is granted, and the deadline for

21   filing a waiver of service is extended by twenty-one days. Defendant Seibert has up to and

22   including December 7, 2020, to return a signed service waiver.

23
     Dated: November 17, 2020
24                                                    _____________________________________
25                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
                                                                 [Proposed] Order (2:20-cv-00896-JAM-CKD)
